Interim Decision #2203

MATTER OF CHIM
Application for Permission to Reapply
A-15936580

Decided by Regional Commissioner May 25, 1973
(1) In view of applicant's repeated violations of the immigration laws, his
application for permission to reapply for admission is denied where the only
favorable factor is that he is the beneficiary of a sixth preference visa petition.
(2) It is contrary to Service policy to conditionally approve an application for
permission to reapply for admission to the United States except when the
Service grants advance permission to reapply to an alien who will be executing an outstanding deportation order pursuant to exclusion or deportation
proceedings.
ON BEHALF OF APPLICANT: Thomas Sung, Esquire
217 Park Row
New York, New York 10038

This matter is before the Regional Commissioner on appeal from
the denial by the District Director of consent to reapply for
admission after deportation.
The applicant is a 35-year-old native and citizen of China and
resident of Hong Kong who first arrived in the United States at
Baltimore, Maryland on September 25, 1964 as a crewman on a
vessel. Service records reflect that he was refused permission to
come ashore because the inspecting immigration officer was not
satisfied that he was a bona fide nonimmigrant crewman who
intended to depart with his vessel. The ship called again at the
port of Baltimore on October 10, 1964 and upon application for
shore leave the applicant was granted permission to land temporarily pursuant to section 101(aX15XD)(i) of the Immigration and
Nationality Act. fie immediately deserted his vessel, took a train
to New York City and secured employment as a dishwasher in a

restaurant on Long Island. He worked there until January 1965
when he began working at a restaurant in Brooklyn where he was
apprehended by Service officers on January 22, 1965. He was
finally deported to Hong Kong on November 20, 1965 after being
advised that he would be committing a felony if he reentered or
attempted to reenter the United States without first receiving
permission to reapply for admission after deportation.
357

Interim Decision #2203
He thereafter in violation of law sought and gained admission to
the United States as a nonimmigrant crewman on three occasions
on April 28, 1968, June 15, 1968, and June 28, 1968. Each time he
failed to reveal to the inspecting immigration officers the fact of
his previous deportation from the United States. After admission
for shore leave at Boston, Massachusetts on June 28, 1968, he
again deserted his vessel and took up illegal employment in this
country. On Apri115, 1969, he was apprehended by Service officers
at his place of employment as a dishwasherlcook at a restaurant in
New Jersey. He was found hiding in a closet under a bag of soiled
linens. He was subsequently ordered deported and a warrant of
deportation was issued. Finally, at the request of counsel the
warrant of deportation was cancelled and he was permitted to
depart voluntarily from the United States at his own expense on
March 22, 1971.
In February 1972 a sixth preference visa petition filed by one of
the restaurants for whom the applicant had worked in the United
States was approved. His services are desired by the petitioner as
a cook. He is said to have three years' experience as a cook. It is
noted that all such experience claimed was gained while the
applicant was residing illegally in the United States. His service
aboard ships as a crewman was not as a cook or related occupation.
The District Director denied the application in the exercise of
the Attorney General's discretion finding no compelling reason for

the applicant's presence in the United States and noting his prior
abuse of the immigration laws.
Counsel has submitted a written brief in support of his appeal.
He sets forth three basic arguments as follows:
Point I—It is the announced policy of the Service to grant permission to
reapply for admission after deportation to aliens under similar circumstances.
Point II—The denial of voluntary departure should not be the basis for
denial of permission to reapply for admission after deportation.

Point III—The need for the services of the applicant is a basis for granting
the application.

In support of Point I, counsel cites three decisions involving
circumstances similar to the matter at hand wherein the applications were granted during the period from 1969 to 1971. He argues
that the Service has consistently followed a policy of granting such
applications when there is an approved sixth preference visa
petition.
We have reviewed five similar cases represented by this counsel
in which the Regional Commissioner anted on appeals from denials
between July 16, 1971 and January 17, 1973. All involved Chinese

358

Interim Decision #2203
crewmen who had deserted their vessels in the United States and
had been deported. Each had a sixth preference visa petition
approved as a cook. Of the five decisions, the Regional Commissioner sustained three and dismissed two appeals. Of the three
sustained, each alien had deserted his ship here only once and two
of these three had surrendered voluntarily to the Service.
It is clear that the Service has no policy of automatically
granting such applications simply because a certain set of circumstances exists without consideration of other aspects of the matter
such as the alien's behavior and prior immigration record.
It is not clear to us what counsel has in mind in Point II of the
hrieE We are in complete agreement with this argument. He has
submitted a copy of a decision rendered by the board of Immigration Appeals in deportation proceedings in which the last paragraph reads as folloWs:
Counsel acts upon an improper assumption in stating that the District
Director's refusal to reinstate voluntary departure must necessarily result in
denial of an application by respondent for permission to reenter the United
States after deportation. It does not follow that everyone who is deported is
denied permission to reenter. Determination of such an application requires
cat-v.(14 consideration of all tke faotoro inivolved. (Emphasis added)

In discussing Point III, counsel claims this case falls squarely
within the guidelines set DLit in the Matter of H—R--- ; 5 I. & N.
Dec. 760, which held that permission to reapply would not be
granted unless at least one of the following elements was present:
(1) Unusual hardship would result to persons lawfully in the United States
if the application should be denied.
(2) There is need for the services of the applicant in the United States.
(3) The applicant is a bona fide crewman who has no means of earning his
livelihood other than by pursuing such calling, which necessitates his
coming to the United States.
(4) It is necessary for the applicant to enter the United States frequently
across the international land border to purchase the necessities of life or
in connection with the business in which he is engaged or for some other
urgent reason.

We find that none of these elements is present here. It is argued
that there is a need for the applicant's services here. This may be
true but the record contains no such evidence. The mere approval
of the sixth preference visa petition does not establish a need. It
merely establishes that he has a job offer and that the Labor
Department has determined that there is a shortage of Chinese
cooks here. Even assuming, arguendo, that a genuine need does
exist, this one factor would not be persuasive to override the
unfavorable exercise of discretion in view of the applicant's prior
abuse and total disregard for the immigration laws of this country.
This applicant has twice deserted his vessel in this country. He

359

Interim Decision #2203
has reentered this country at least three times after deportation
without first securing the Attorney General's consent. These acts
are crimes. (8 U.S.C. 1282(c); 8 U.S.C. 1326).
In a case in which a plaintiff challenged the unfavorable exercise of discretion by the Service, the United States Court of
Appeals at Chicago stated on March 28, 1973:
The administrative record clearly shows that appellant is not entitled to a
favorable exercise of discretion by the Attorney General. Appellant has repeat-

edly and willfully violated the Iinmigration and Nationality Act. (Efrain ReyesCerna v. INS, U.S.C.A. (7th Cir.) March 28, 1973) (Emphasis supplied).

We note that the applicant has requested that in the event his
application is not granted for the purpose of obtaining permanent
residence here that it be granted for the purpose of his entering as
a nonimmigrant crewman.' That request will not be granted.
First, except when the Service grants advance permission to
reapply to an alien who will be executing an outstanding deportation order pursuant to exclusion or expulsion proceedings, in
which ease the approval of the application for such permission will
contain the condition that the approval will become effective upon
the applicant's deportation from the United States, it is contrary
to Service policy to approve conditionally an application for permission to reapply. Second, it is clear from the applicant's previous
actions that he is not a bona fide crewman as contemplated by
section 101(a)(15)(D) - of the Immigration and Nationality Act.
After very careful consideration of all the evidence at hand,
including representations made on appeal, we find that the decision of the District Director was proper and did not constitute an
abuse of administrative discretion. Accordingly, the appeal will be
dismissed.
It is ordered that the appeal be and is hereby dismissed.

In accordance with 8 CFR 212.2(a) and 8 CFR 212.4, a nonimmigrant may
apply through a United States consular officer, in conjunction with an application for issuance of a nonimmigrant visa, for permission to be admitted temporarily to the United States pursuant to section 212(dX3)(A) of the Immigration
and Nationality Act, despite inadmissibility under section 212(a)(17) of that Act
or any ground of inadmissibility uthel than those specified in section 212(a)(27)
or 212(a)(29) of that Act.

360

